Citation Nr: 1232854	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-37 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility to dependency and indemnity compensation (DIC) benefits based on status as the Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND


The Veteran had active military service from August 1963 to August 1966.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a December 2008 decision of the Department of Veterans' Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

By way of history, the appellant and the Veteran were married in June 1974.  In a January 1991 rating decision, the RO granted the Veteran service connection for non-Hodgkin's lymphoma.  Thereafter, in June 1995, the Veteran died.  In a July 1995 rating decision the RO granted the appellant's claim for DIC benefits in the form of service connection for the cause of the Veteran's death.  In April 1999, the RO terminated the appellant's DIC award following notification that the appellant had remarried.  

Subsequently, in November 2008, the RO received the appellant's application (VA Form 21-534) for DIC benefits.  In her application, the appellant reported that following the death of the Veteran she had married J.M.M. in November 1998.  It was not reported by the appellant that her marriage to J.M.M. had ended.  Based on information in her application, the appellant was 48 years of age at the time of her marriage to J.M.M.  

In argument advanced in support of her claim for reinstatement of DIC benefits, the appellant, in a May 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), appears to reference the Veterans Benefits Act of 2003 (Act), which became effective January 1, 2004.  The purpose of the Act was, in part, to improve DIC benefits to surviving spouses.  See e.g., Frederick v. Shinseki, 684 F.3d 1263, 1265-66 (Fed. Cir. 2012) (discussing the legislative history of the Act).  The Board notes that although remarriage is generally a bar to eligibility for status as a "surviving spouse", and thus, eligibility for DIC benefits, there are ten exceptions to that general rule.  See 38 C.F.R. § 3.55(a)(1)-(10) (2011).  The appellant, through written argument received in October 2009, appears to argue that she warrants DIC benefits based on her reading of 38 C.F.R. § 3.55(a)(3).  

Otherwise, in a statement in support of claim (VA Form 21-4138), dated in October 2009, the appellant was noted to have requested "D.R.O. [(Decision Review Officer)] [r]eview with spouse and [r]epresentative [p]resent."  Statements in the record appear to note that the appellant's representative, whose office was reportedly in California, was attempting to have the hearing conducted via videoconferencing.  The Board notes that a notice letter to the appellant, dated in February 2010, reflects that a hearing had been scheduled for May 4, 2010.  The letter informed the appellant that the was to be recorded, thus implying a formal RO hearing.  In May 2010, the appellant, without her representative, had a hearing conference with a DRO.  There is no indication from the claims folder, to include the conference report, that the appellant waived her right to a formal RO hearing in lieu of the hearing conference that took place.  

The Board further notes that a review of the claims folder reflects that the appellant, in the above noted May 2009 VA Form 9, as well as in a subsequent October 2009 VA Form 9, requested a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The appellant was scheduled for a hearing in April 2011, but notified the RO that she could not attend at that time and requested the hearing be rescheduled.  In a September 2011 letter to the appellant, the RO informed her that it had rescheduled her for a November 3, 2011, Travel Board hearing.  The notice letter informed the appellant that she could request a rescheduling of her hearing up to two weeks in advance, and that the request, along with an explanation, needed to be submitted to the RO in writing.  The appellant was also notified that if "good cause" for the rescheduling request was not shown, she would be notified promptly and given an opportunity to appear at the hearing as previously scheduled.  See e.g., 38 C.F.R. § 20.704(c) (2011).  The appellant did not appear for the November 3, 2011, scheduled hearing and this fact is noted in the record by the VLJ scheduled to conduct the hearing.  

Later in November 2011, the appellant's claims folder was transferred from the RO to VA Central Office in Washington, D.C..  On December 30, 2011, the Board received from the RO a letter that the appellant had submitted to the RO prior to her scheduled November 3, 2011, Travel Board hearing, which letter was date stamped as having been received by the RO on October 20, 2011.  In the letter, the appellant notified the RO that she would be unable to attend the hearing scheduled for November 3, 2011, because her representative would not be available.  She concluded her letter by stating, 

I appreciate your cooperation and look forward to receiving a revised hearing date.  Thank you in advance.  

The Board notes that the evidence in this case reflects that the appellant, some two weeks prior to her scheduled November 3, 2011, Travel Board hearing, notified the RO in writing that she would be unable to attend the hearing.  The appellant's letter apparently had not been associated with the claims folder at the time of the hearing.  As such, neither the involved RO personnel nor the VLJ scheduled to conduct the hearing were aware of the appellant's timely request to have her hearing rescheduled.  An August 2012 Informal Hearing Presentation received from the appellant's representative does not address the issues concerning the Travel Board hearing or the RO formal hearing.  

In this instance, the Board finds that the appellant has not withdrawn her request for hearing with a VLJ, sitting at the RO, and in fact did submit a timely request to reschedule the hearing.  Therefore, in light of the facts noted above and to ensure that the appellant is afforded all due process of law, the Board will remand this case to have the appellant scheduled for a hearing before a VLJ, sitting at the RO.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2011).  The Board additionally notes that as the evidence of record does not necessarily reflect that the appellant has waived her right to a formal RO hearing, the RO should clarify with the appellant whether she still desires a formal RO hearing.  

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Clarify with the appellant whether she desires a formal RO hearing notwithstanding the hearing conference she attended in May 2010.  Any response from the appellant should be documented for the record.  If the appellant does request a formal RO hearing, that hearing should be scheduled and the appellant notified in writing (at her latest address of record) of the date, time, and location of the hearing.  

2.  Then, schedule the appellant for a hearing before a VLJ, sitting at the RO.  The appellant should be notified in writing (at her latest address of record) of the date, time, and location of the hearing.  Allow the Veteran and her representative an opportunity to prepare for the hearing.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


